                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-4260-DMG (JPRx)                                            Date       May 21, 2019

Title Peter M. Seltzer v. Belmeko, LLC, et al.                                                  Page     1 of 3

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
             JURISDICTION AND IMPROPER VENUE

        On May 16, 2019, Plaintiff Peter M. Selzter filed a Complaint against Defendants
Belmeko, LLC; Calvada Partners, LLC; ACC Enterprises, LLC; Innovative Real Estate
Holdings, LLC; Good Deeds and More, LLC; Cow County Title Co.; Meghan Konecne; and
John Lucchino. [Doc. # 1.] The Complaint invokes this Court’s diversity jurisdiction under 28
U.S.C. section 1332(a), and alleges the following ten state-law causes of action: (1) fraudulent
transfer (against all Defendants); (2) constructive fraud (against all Defendants); (3) fraud and
deceit (against all Defendants); (4) negligence (against all Defendants); (5) unlawful, unfair, and
fraudulent business practices (against all Defendants); (6) breach of fiduciary duty (against
Calvada and ACC); (7) unjust enrichment (against all Defendants); (8) conspiracy (against all
Defendants); (9) conversion (against all Defendants); and (10) declaratory relief (against all
Defendants). See id. at 2, 12–27.1

        Pursuant to 28 U.S.C. section 1332(a), a district court shall have jurisdiction over a civil
action between citizens of different states in which the amount in controversy exceeds the sum or
value of $75,000, exclusive of interest and costs. To establish diversity jurisdiction under 28
U.S.C. section 1332(a), there must be “complete diversity between the parties—each defendant
must be a citizen of a different state from each plaintiff.” Diaz v. Davis (In re Digimarc Corp.
Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008). The burden of establishing federal
subject matter jurisdiction falls on the party invoking it. See Marin Gen. Hosp. v. Modesto &
Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). Similarly, once venue is challenged, a
plaintiff bears the burden of showing that venue is proper. Piedmont Label Co. v. Sun Garden
Packing Co., 598 F.2d 491, 496 (9th Cir. 1979). A district court may raise a venue defect sua
sponte and dismiss the action on that basis. See Costlow v. Weeks, 790 F.2d 1486, 1487–88 (9th
Cir. 1986) (holding that a district court did not err in “raising the issue of defective venue on its

        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.      CV 19-4260-DMG (JPRx)                                    Date     May 21, 2019

Title Peter M. Seltzer v. Belmeko, LLC, et al.                                        Page     2 of 3

own motion,” and affirming the district court’s sua sponte dismissal of the complaint for
improper venue).

        Plaintiff claims that he is a resident of California; Defendant Konecne is a resident of
Nevada; Defendant Belmeko, LLC is wholly owned and operated by Konecne; Defendant
Lucchino is a resident of Colorado; and Defendant Cow County Title Co. is a Nevada
corporation that has its principal place of business in Nevada. See Compl. at ¶¶ 3, 10–12 [Doc.
# 1]. Although Plaintiff identifies the states of incorporation and principal places of business of
Calvada Partners, LLC; ACC Enterprises, LLC; Innovative Real Estate Holdings, LLC; and
Good Deeds and More, LLC, respectively, he does not allege the states of citizenship of each of
these Defendants’ owners/members. See id. at ¶¶ 5–6, 7–8. Further, it appears that Plaintiff and
Defendants Calvada, and ACC are citizens of the same state. See id. at ¶ 18 (“[Plaintiff] is listed
as a 46% owner of CALVADA, as well as equal owner in ACC, which owns 8% of CALVADA,
thereby netting SELTZER with an ownership interest of 50% of CALVADA.”); id. at ¶ 63
(suggesting that Seltzer owns “2305 LLC,” and that this entity owns 50% Calvada Partners,
LLC); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[A]n
LLC is a citizen of every state of which its owners/members are citizens.”). Accordingly,
Plaintiff has not satisfied the complete diversity requirement of 28 U.S.C. section 1332(a).

       Additionally, the Court may lack jurisdiction over the Complaint by virtue of the local
action doctrine. Under that doctrine, “a federal court lack[s] jurisdiction over a local action
involving real property situated in a different state.” See Eldee-K Rental Props., LLC v.
DIRECTV, Inc., 748 F.3d 943, 947 (9th Cir. 2014). The law of the forum state determines
whether an action is local or transitory. Prawoto v. Primelending, 720 F. Supp. 2d 1149, 1154–
55 (C.D. Cal. 2010). In California, the following types of actions are considered local:

        (1)    For the recovery of real property, or of an estate or interest therein, or for
               the determination in any form, of that right or interest, and for injuries to
               real property.

        (2)    For the foreclosure of all liens and mortgages on real property.

Cal. Civ. Proc. Code § 392(a). California courts look to the main relief sought in a complaint
when determining whether an action is local. Massae v. Superior Court of Humboldt Cty., 118
Cal. App. 3d 527, 530 (1981).




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-4260-DMG (JPRx)                                      Date     May 21, 2019

Title Peter M. Seltzer v. Belmeko, LLC, et al.                                         Page     3 of 3

         Here, at least one of Plaintiff’s claims seeks a declaration that Defendants had no right to
sell or otherwise transfer certain real property located in Nevada. See Compl. at ¶¶ 29, 162 [Doc.
# 1]. Therefore, the local action doctrine may deprive the Court of jurisdiction.

         Furthermore, even if the Court has jurisdiction over Plaintiff’s claims, the instant district
appears to be the wrong venue. Although the Complaint alleges that venue is proper under 28
U.S.C. section 1391(b) on the ground that “a substantial part of the events or omissions giving
rise to the claim occurred in this judicial district,” the pleading suggests that most (if not all) of
the misconduct in question occurred in Nevada. See, e.g., Compl. at ¶¶ 2, 44 [Doc. # 1].

       Plaintiff is hereby ORDERED TO SHOW CAUSE why this action should not be
dismissed for lack of subject matter jurisdiction and/or improper venue. Plaintiff shall file a
response by no later than May 28, 2019. Failure to timely file a satisfactory response by this
deadline will result in the dismissal of this action. Plaintiff’s brief, exclusive of supporting
declarations, shall not exceed 10 pages.

IT IS SO ORDERED.




CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
